DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, 16-20, drawn to a vaginal ring.
Group II, claim(s) 15, drawn to a method of making a vaginal ring.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a drug loaded core comprising a progestrogenic steroid compound, an estrogenic steroid compound, and an EVA copolymer having a vinyl acetate content from 25-35 wt. % and a non-medicated outer layer of EVA polymer  having a vinyl acetate content from 5-15 wt.%, this technical De Graaff et al. (WO 2005/089723; cited on IDS dated 10/31/2019).  
De Graaff discloses a drug delivery comprising a progestogenic compound and an estrogenic compound. 
If the delivery system consists of one compartment, the compartment comprises
(i)    a core of a thermoplastic polyethylene vinyl acetate copolymer, said copolymer containing 3 0 to 5 0 wt.% vinyl acetate, and said core comprising a progestogenic compound, said progeslogenic compound being dissolved in the polyethylene vinyl acetate copolymer up to a concentration below the saturation level at 25°C, and an estrogenic compound; and
(ii)    a skin of a thermoplastic polyethylene vinyl acetate copolymer covering the core, said copolymer containing i to 15 wt.% vinyl acetate, said skin being permeable for both compounds, and said skin having a thickness in the range of 10 to 110 pm;
-    if the delivery system consists of more than one compartment, only one compartment comprises
(iii)    the progestogenic compound, such progestogenic compound being dissolved In a core of a thermoplastic polyethylene vinyl acetate copolymer up to a concentration below the saturation level at 25CC, said copolymer containing 3 0 to 5 0 wt.% vinyl acetate, and an estrogenic compound; and
(iv)    a skin of a thermoplastic polyethylene vinyl acetate copolymer covering the core, said copolymer containing 1 to 15 wt.% vinyl acetate, said skin being permeable for both compounds, and said skin having a thickness in the range of 10 to 110 pm.

Joint Inventors


Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615